STEPHEN F. PRESLAR, Chief Justice,
dissenting.
I respectfully dissent, for I am unable to agree that the great weight and preponderance of the evidence is contrary to the jury’s finding of injury. It matters not how the cases may define injury, for the jury was given a definition to work by. It was: “ ‘INJURY’ means damage or harm to the physical structure of the body and such diseases or infection as naturally result therefrom, or the incitement, acceleration, or aggravation of any disease, infirmity, or condition, previously or subsequently existing, by reason of such damage or harm.”
There was evidence from the Appellee that he had swelling in the leg after the break; that is damage or harm to the physical structure of his leg, not the plate. Dr. Cochran testified:
Q: Okay. From a medical viewpoint, was there a new and distinct injury on December 4, 1981 when he stepped up on this truck or was this a complication of a pre-existing injury arising out of the snowmobile accident?
A: I would have to say it was probably coming from the snowmobile accident, the residual of it. Let’s say the snowmobile incident initiated the problem and the acts of walking up the truck precipitated the current problem.
The doctor also testified that when the plate broke, it aggravated whatever condition the Appellee’s leg was in the moment before it broke. As noted, he later said that he did not understand the extent of the question. These are the only witnesses on the injury subject and the evidence of injury is meager, but it is sufficient to sustain the jury finding. The important thing is that there is no great preponderance of evidence to the contrary. I would affirm.